SENTENCIA
Revisamos una sentencia emitida por el Tribunal de Circuito de Apelaciones mediante la cual dicho foro apela-tivo intermedio confirmó la decisión del tribunal de instan-cia de desestimar la acción de daños presentada por la parte demandante, aquí peticionaria, por entender que esta acción había prescrito.
El referido foro apelativo intermedio resolvió que la carta enviada por la demandante a la parte demandada no interrumpió el término prescriptivo aplicable por no cum-plir con todos los requisitos de una reclamación extrajudicial. Expuso, además, el Tribunal de Circuito de Apelaciones que, aun cuando dicha misiva hubiera inte-rrumpido el término, la demanda se presentó más de un (1) *216año después de finalizado el nuevo término de prescripción aplicable, por lo que en cualquier caso la causa de acción se hallaba prescrita. Confirmamos.
HH
En nuestra jurisdicción, de carácter civilista, la pres-cripción es una institución de derecho sustantivo, no pro-cesal, que se rige por las disposiciones del Código Civil y que constituye una de las formas de extinción de las obligaciones. El fundamento detrás de dicha institución es evitar la incertidumbre de las relaciones jurídicas y casti-gar la inacción en el ejercicio de los derechos, ya que el transcurso del período de tiempo establecido por ley, sin que el titular del derecho lo reclame, da lugar a una pre-sunción legal de abandono. Galib Frangle v. El Vocero de P.R., 138 D.P.R. 560 (1995); Zambrana Maldonado v. E.L.A., 129 D.P.R. 740 (1992); Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943 (1991).
El Art. 1868 de nuestro Código Civil, 31 L.P.R.A. see. 5298, dispone que las acciones para exigir responsabilidad civil por las obligaciones extracontractuales derivadas de la culpa o negligencia prescriben por el transcurso de un (1) año desde que lo supo el agraviado.(1) Según estableci-mos en Culebra Enterprises Corp. v. E.L.A., supra, págs. 951-952, “la brevedad del plazo de un (1) año del Art. 1868 del Código Civil, supra, responde a que la inexistencia de una relación jurídica previa entre demandante y deman-*217dado hace aconsejable que éste no deba esperar mucho para conocer la actitud que el perjudicado ha de adoptar’
Ahora bien, la ley dispone, y la jurisprudencia ha inter-pretado, que los términos prescriptivos pueden ser interrumpidos. A esos efectos, el Art. 1873 del Código Civil, 31 L.P.R.A. see. 5303, establece que:
La prescripción de las acciones se interrumpe por su ejercicio ante los tribunales, por reclamación extrajudicial del acreedor y por cualquier acto de reconocimiento de la deuda por el deudor. (Enfasis suplido.)
Como podemos notar, la transcrita disposición legal es-tablece tres (3) medios de interrupción de la prescripción. El efecto de estos mecanismos de interrupción es que el plazo de prescripción debe volver a computarse por entero desde el momento en que se produce el acto que interrumpe. Díaz de Diana v. A.J.A.S. Ins. Co., 110 D.P.R. 471 (1980). Analicémoslos uno a uno.
El primer acto interruptivo de la prescripción es, sin lugar a dudas, el ejercicio de la acción ante los tribunales, es decir, la presentación de la demanda antes de la finali-zación del término establecido por ley para el ejercicio de la acción.
En segundo lugar, el Código Civil dispone que se inte-rrumpirá el término prescriptivo a través de lo que se ha denominado una reclamación extrajudicial. Nuestra juris-prudencia interpretativa de dicho modo de interrupción es extensa y lo ha definido como la manifestación inequívoca de quien, amenazado con la pérdida de su derecho, expresa su voluntad de no perderlo. Feliciano v. A.A.A., 93 D.P.R. 655 (1966); De Jesús v. Chardón, 116 D.P.R. 238 (1985); Cintrón v. E.L.A., 127 D.P.R. 582 (1990); Zambrana Maldonado v. E.L.A., supra; García Aponte et al. v. E.L.A. et al., 135 D.P.R. 137 (1994); Galib Frangie v. El Vocero de P.R., supra; Martínez v. Soc. de Gananciales, 145 D.P.R. 93 (1998).
*218El fundamento de este mecanismo de interrupción de la prescripción lo establecimos en Zambrana Maldonado v. E.L.A., supra, pág. 752. Allí, citando a Orozco Pardo,(2) dijimos:
“[L]a prescripción extintiva está basada en una presunción ‘iuris tantum’ de abandono, que admite prueba en contra, la existencia de una voluntad manifestada y probada, contraria a la prescripción, destruye aquella presunción, quedando impe-dida su consumación.”
Aunque hemos reiterado que la reclamación extrajudicial no debe tener una forma determinada, véase Acosta Quiñones v. Matos Rodríguez, 135 D.P.R. 668 (1994), en Galib Frangie v. El Vocero de P.R., supra, pág. 567, hemos enumerado los requisitos que debe cumplir una reclama-ción extrajudicial para que ésta constituya una interrup-ción de la prescripción. Dichos requisitos son los siguien-tes:
(a) La reclamación debe ser oportuna, lo cual requiere que se realice antes de la consumación del plazo.
(b) Es necesaria la legitimación del reclamante. Ello requiere que la reclamación se haga por el titular del derecho o acción cuya prescripción quiere interrumpirse. Ahora bien, este requi-sito no debe interpretarse literalmente, sino que debe enten-derse que el representante voluntario o legal del titular tam-bién puede formular la reclamación e interrumpir así la prescripción. Srio. del Trabajo v. F.H. Co., Inc., 116 D.P.R. 823, 827 (1986); Zambrana Maldonado v. E.L.A., supra.
(c) Se requiere también la idoneidad del medio utilizado para realizar la reclamación.
(d) Por último, debe existir identidad entre el derecho recla-mado y aquél afectado por la prescripción. Según dijimos en Galib Frangie v. El Vocero de P.R., supra, pág. 568, “[e]l ele-mento de ‘identidad’ ha sido definido como una ‘auténtica exi-gencia de la efectividad de la deuda’”. (Enfasis suplido.)
*219De todo lo anterior se deriva que si la notificación que el acreedor del derecho haga al deudor se limita meramente a ofrecer información, el término prescriptivo no queda inte-rrumpido, ya que la mera información no constituye la ma-nifestación inequívoca de quien amenazado con la pérdida de su derecho, expresa su voluntad de no perderlo. Zambrana Maldonado v. E.L.A., supra, pág. 760; Cintrón v. E.L.A., supra. En ese sentido, nos ilustra Puig Brutau a los efectos de que es necesario que “el acto interruptivo extrajudicial sea realizado por el acreedor en forma clara e in-equívoca, que no deje dudas acerca de su intención”. J. Puig Brutau, Caducidad, Prescripción Extintiva y Usucapión, Barcelona, Ed. Bosch, 1988, pág. 91.
Por último, hemos establecido que recae sobre el titular del derecho, que alega que interrumpió la prescripción, la carga de la prueba de que existió una reclamación extrajudicial que cumplió con todos los requisitos exigidos. Acosta Quiñones v. Matos Rodríguez, supra.
Analizamos, por último, el tercer mecanismo de inte-rrupción de la prescripción: el reconocimiento de deuda por el deudor. Hemos interpretado que el reconocimiento de deuda tiene que ser realizado por el deudor, de forma es-pontánea y con la específica intención de reconocer la exis-tencia de un derecho en su contra. Agosto v. Mun. de Río Grande, 143 D.P.R. 174 (1997). Como podemos observar, serán necesarios los mismos requisitos que en las reclama-ciones extrajudiciales. Es decir, se requiere también (a) la oportunidad del reconocimiento, (b) que lo haga la persona legitimada para ello, es decir, el propio deudor, (c) que se reconozca exactamente el derecho afectado por la prescrip-ción y (d) que el medio utilizado para tal reconocimiento de deuda sea uno idóneo, mediante el cual se exprese clara-mente la intención de admitir la vigencia de la deuda.
En ese sentido, hemos reiterado en innumerables oca-siones que no puede considerarse como un reconocimiento de deuda aquellas conversaciones y gestiones mantenidas *220entre las partes en el seno de una posible transacción. Así, en Acosta Quiñones v. Matos Rodríguez, supra, pág. 673, nos expresamos como sigue:
La regla sobre el alcance de conversaciones y ofertas de tran-sacción es que “el hecho de que un litigante haga ofertas de transacción o de arreglo antes del pleito o durante su tramita-ción, nunca puede estimarse por sí solo como un reconocimiento, y a lo sumo lo que significa es que desea evitar el pleito o sü continuación, por lo que tal clase de prueba nunca debe ser per-mitida por los tribunales”. Díaz de Diana v. A.J.A.S. Ins. Co., supra, págs. 480-481. (Énfasis suplido.)
Una vez analizado el marco legal y jurisprudencial que rige la doctrina de la prescripción extintiva y sus modos de interrupción, pasamos a aplicarlo a los hechos del caso.
I bH
Conforme los hechos del presente caso, el 15 de mayo de 1995 se produjo el accidente del que surgió la posible res-ponsabilidad de Wal-Mart. Desde ese momento, comenzó a correr el término prescriptivo de un (1) año que establece el Código Civil, ya que desde dicha fecha la lesionada sabía, o debió saber, que había surgido a su favor una causa de acción, puesto que conocía el daño y su elemento causante. Así, pues, de no existir ninguna interrupción de dicho tér-mino, la causa de acción de la señora González en contra de Wal-Mart por las lesiones sufridas habría prescrito el 15 de mayo de 1996, es decir, justo un (1) año después de ocurrido el accidente.
Se alega, por la peticionaria, que la carta que enviara su representante legal de 3 de julio de 1995 y dirigida a la aseguradora,(3) constituye una reclamación extrajudicial *221que interrumpió el término prescriptivo. Debemos señalar en este punto que dicha misiva no cumple con uno de los requisitos exigidos por nuestra jurisprudencia, cual es el de la “identidad”, tal como ha sido interpretada por este Tribunal. Es decir, dicha comunicación fue oportuna, legí-tima e idónea; sin embargo, su contenido se limitaba a in-formar del accidente sin manifestar de forma inequívoca la intención de exigir responsabilidad civil del demandado.
Aun cuando consideráramos —a los fines de la argu-mentación— que dicha misiva efectivamente constituyó una reclamación extrajudicial, el término de un (1) año hu-biera empezado a contar de nuevo en tal día, por lo que la acción hubiese prescrito el 3 de julio de 1996. Teniendo en cuenta que la demandante no volvió a interrumpir el tér-mino prescriptivo, ya que la segunda carta enviada a la aseguradora estaba fechada el 22 de septiembre de 1996, es decir, con posterioridad a la finalización de este nuevo término, la causa de acción se hallaba, de todas formas, prescrita al momento de la presentación de la demanda. Esta se instó el 21 de octubre de 1996, casi cuatro (4) me-ses más tarde de la fecha de prescripción —3 de julio de 1996 — , por lo que actuó correctamente el Tribunal de Pri-mera Instancia al desestimar la acción por hallarse prescrita.
Se alega, por la peticionaria, como segundo fundamento, que las cartas que le fueron remitidas a ella por Claims Management el 23 de enero y el 24 de abril de 1996 cons-tituyeron actos de interrupción de la prescripción. (4) Dicha *222alegación es una igualmente errónea. Como hemos resuelto en innumerables ocasiones, la reclamación extrajudicial debe ser hecha por el titular de la acción o su represen-tante y debe ser remitida al deudor y recibida por éste. ¿Constituyeron tales cartas un reconocimiento de deuda por parte de la aseguradora ?
Tal como hemos señalado en la exposición de derecho, este Tribunal ha resuelto que aquellas manifestaciones, gestiones o, incluso, ofertas que el deudor haga al acreedor en el seno de la negociación de una posible transacción, no pueden considerarse como un reconocimiento de deuda. Dicho reconocimiento de deuda dehe contener una intención específica y clara de admitir la vigencia del derecho en su contra. Una lectura de las cartas enviadas por Claims Management a la señora González Rodríguez hace patente que la única intención de la aseguradora era recabar informa-ción que le permitiera investigar la realidad de los hechos; ello no constituye un reconocimiento de deuda.
Se señala por último, por la peticionaria, que en la se-gunda misiva recibida por ella, Claims Management reco-noció que el último contacto que tuvieron fue el 20 de *223marzo de 1996. Como hemos expuesto anteriormente, co-rresponde al titular del derecho probar que se ha producido un acto interruptivo de la prescripción. El mero hecho de que Claims Management señalara el 20 de marzo como el último contacto, no constituye prueba de que en dicho con-tacto se produjo una reclamación extrajudicial o un recono-cimiento de deuda.
Por todo lo anterior, debemos concluir que, aún en el caso de entender que la carta de 3 de julio de 1995 inte-rrumpió la prescripción, la demanda fue presentada casi tres (3) meses más tarde de la fecha máxima para ejercitar la acción, por lo que se hallaba prescrita.
Aunque somos conscientes de las lesiones sufridas por la señora González Rodríguez, no podemos eludir la impor-tancia que en nuestro ordenamiento jurídico tiene la figura de la prescripción extintiva. Los demandantes y sus repre-sentantes legales tienen el deber de ser diligentes en el ejer-cicio de los derechos. Cuando se incumple dicho deber, los tribunales deben ser rigurosos en la aplicación de la doc-trina de la prescripción extintiva.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Her-nández Denton concurre en el resultado sin opinión escrita. Los Jueces Asociados Señores Negrón García y Fuster Berlingeri emitieron sendas opiniones disidentes. La Juez Asociada Señora Naveira de Rodón disintió sin opinión escrita.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo
*224Opinión disidente del Juez Asociado Señor Negrón García.
I
La carta enviada por la representación legal de la Sra. Luz M. González Rodríguez el 3 de julio de 1995 a la com-pañía Claims Management, Inc. constituyó una verdadera reclamación extrajudicial que interrumpió el término prescriptivo.
En términos inequívocos expuso los elementos básicos que configuran toda causa de acción en daños y perjuicios, a saber, acción u omisión, daños y su causalidad. Al res-pecto, consignó que el 15 de mayo de 1995 la señora Gon-zález Rodríguez se resbaló en el piso mojado de la tienda Wal-Mart, cayendo al suelo y recibiendo lesiones en el cuerpo; que al momento de ocurrir el accidente no había letrero que indicara que el piso estaba mojado; que fue auxiliada por los clientes que se encontraban en la tienda; que se le dio conocimiento del accidente al personal geren-cial de la tienda, y que la señora González Rodríguez se encuentra recibiendo tratamiento médico como resultado del accidente(1)
De su faz, esta reclamación reúne todos los requisitos de un acto interruptor de la prescripción: fue oportuna, el 3 de julio de 1995, a los dos y medio 2(Vá) meses de ocurrido el accidente; realizada por el titular de la acción, su abogado; el medio utilizado fue idóneo: comunicación escrita; identi-ficó la auténtica exigencia de la efectividad de la deuda; fue dirigida a Claims Management, Inc., compañía ajustadora que procesa las reclamaciones de los clientes de las tiendas Wal-Mart; expuso las acciones y omisiones que crearon una *225situación peligrosa para los clientes del establecimiento, la caída de la reclamante, sus daños y situación física en ese momento: sometida a tratamiento médico. Esta informa-ción fue brindada a la compañía ajustadora a modo de reclamo. ¿Qué otra voluntad, sino la de hacer un reclamo, se deriva de sus términos: a través de su representación legal, informa a la compañía los daños que padece debido a la negligencia de Wal-Mart (compañía a la que ellos repre-sentan)? No cuantificó daños específicos por una razón: para el 22 de septiembre de 1996 continuaba recibiendo tratamiento médico por las lesiones sufridas y no existía aun siquiera un informe médico preliminar.
Estamos, pues, ante una reclamación: la auténtica exi-gencia de un derecho, en este caso, la indemnización por los daños sufridos. No debemos requerir formas donde la ley no lo exige: lo importante es aceptar como reclamación extrajudicial “siempre que la conciencia social estime que se trata de una conducta en la que, con más o menos suavidad y de forma más o menos tajante o apremiante, se muestre la decisión de obtener el pago”. (Enfasis suplido y en el original.) M. Albaladejo García, Comentario al Artículo 1.973 del Código Civil, 1977 Rev. Der. Priv. 987, 989 (1977).
La propia razón doctrinal de la institución de la pres-cripción nos obliga a concluir que la reclamación y las ges-tiones de la representación legal de la señora González Ro-dríguez y la Claims Management, Inc. se interrumpieron y su acción ante el tribunal de instancia no está prescrita. Nos explicamos.
I — I 1 — I
La prescripción es una institución de derecho sustantivo consagrada en el Código Civil, fundada en la seguridad jurídica —Cintrón v. E.L.A., 127 D.P.R. 582, 588 (1990); Galib Frangle v. El Vocero de P.R., 138 D.P.R. 560 (1995)— que se configura cuando los sujetos de una relación jurídica *226permanecen inactivos, esto es, en silencio en la relación jurídica. De Jesús v. Chardón, 116 D.P.R. 238, 245 (1985). Las presunciones atribuibles a ese (abandono, renuncia, etc.) realmente no son el fundamento de la prescripción; éste se encuentra en la exigencia impuesta por la seguri-dad jurídica de que las relaciones jurídicas se extingan cuando permanecen durante un plazo de tiempo inactivas. G. Orozco Pardo, La interrupción de la prescripción extin-tiva en el derecho civil, Granada, Ed. Universidad de Granada, 1986, pág. 22.
Los requisitos necesarios para que normalmente pueda invocarse con éxito la prescripción son: (1) existencia de un derecho que pueda verse afectado por la prescripción y que se encuentre en situación de poder ser ejercitado; (2) au-sencia de una voluntad manifiesta contraria a la prescrip-ción, es decir, que en la relación jurídica no se produzca una ruptura del silencio; (3) que la inactividad sea continua, y, por último, (4) el transcurso del plazo señalado por ley para cada caso concreto. Orozco Pardo, op. cit., págs. 39-42.
Ahora bien, merece destacarse que aunque la inactivi-dad y el tiempo son los requisitos de la prescripción, es la voluntad humana a la cual el ordenamiento jurídico le asigna efectos. Así, a modo de polos opuestos, si la prescrip-ción nace de una conducta inactiva, la interrupción se ori-gina a partir de un comportamiento activo por parte de alguno de los sujetos, que manifiesta su voluntad de actuar. La interrupción se basa en un hecho que supone la contradicción de la esencia misma de la prescripción: la actividad del derecho, el diálogo en la relación jurídica. Zambrana Maldonado v. E.L.A., 129 D.P.R. 740 (1992). Al decir de Diez-Picazo, “[s]¿ algún acontecimiento llega a romper de alguna manera este silencio, es claro que la pres-cripción no debe producirse. Si algo anuncia que el derecho sigue vivo, que va a ser ejercitado o simplemente que puede serlo, la pretensión del titular del derecho no será nunca *227intempestiva ni, por ello, inadmisible” L. Diez-Picazo, La prescripción en el Código Civil, Barcelona, Ed. Bosch, 1964, pág. 94.
Por su parte, Orozco Pardo define la interrupción como “toda actividad oportunamente realizada por un sujeto le-gitimado para ello, que manifiesta, expresa o tácitamente, la inequívoca voluntad de ejercitar, o reconocer el derecho, impidiendo su prescripción e inutilizando el tiempo trans-currido para el cómputo del plazo de la misma”. (Enfasis suplido.) Orozco Pardo, op. cit, págs. 63-64. Esta defini-ción recoge los requisitos jurisprudenciales para que el acto interrumpa el término prescriptivo, a saber, reclama-ción oportuna antes de la consumación del plazo; por el titular del derecho o representante autorizado; a través de un medio idóneo; e identidad entre el derecho reclamado y aquel afectado por la prescripción. Díaz de Diana v. A.J.A.S. Ins. Co., 110 D.P.R. 471, 477 (1980); De Jesús v. Chardón, supra; Cintrón v. E.L.A., supra; Zambrana Maldonado v. E.L.A., supra; Galib Frangie v. El Vocero de P.R., supra.
Como la prescripción de un derecho es lo excepcional —siendo su ejercicio o conservación lo normal — , el Art. 1873 de nuestro Código Civil, 31 L.P.R.A. see. 5303, recoge tres (3) medios de interrupción: ejercicio ante los tribuna-les, reclamación extrajudicial del acreedor y cualquier acto de reconocimiento de deuda por el deudor.
Confrontados con el significado de reclamación, extrajudicial, en Díaz de Diana v. A.J.A.S., Ins. Co., supra, pág. 476, citando a Diez-Picazo, expresamos:
“Reclamación vale, en principio, tanto como exigencia o intimación. Es decir: se trata de un acto por el cual el titular de un derecho subjetivo o de una facultad se dirige al sujeto pasivo de dicho derecho o de dicha facultad requiriéndole para que adopte el comportamiento debido. La reclamación es pues una pretensión en sentido técnico.” (Enfasis suplido.)
Vemos, pues, que en su esencia la reclamación es el acto *228que rompe con el silencio en virtud del cual la prescripción actúa, manifestando, la reclamación, la vitalidad del derecho. Donde había silencio, inercia, hay ahora diálogo, actividad con lo que la prescripción queda sin razón de operar, quedando su consumación impedida. Orozco Pardo, op. cit., pág. 57. En el caso de autos, la señora González Rodríguez rompió el silencio en virtud del cual la prescrip-ción pudo haber actuado.
I — I h-H HH
La reclamación de la representación legal de la señora González Rodríguez puso de manifiesto su voluntad de mantener vivo su derecho. Cualesquiera dudas quedan despejadas por la propia compañía Claims Management, Inc., que siempre entendió que tenía ante sí una reclamación. Desde su contestación inicial fechada el 23 de enero de 1996,(2) solicitó al abogado de la señora González Rodríguez que le enviara determinada información “relacionadla] con la alegada lesión y copias detalladas de las facturas médicas que desee someter como parte de la reclamación de su cliente”. (Traducción nuestra.) Apéndice, pág. 42.
Esa reclamación extrajudicial dio lugar a que la compa-ñía ajustadora procediera a evaluarla y le pidiera el 26 de enero de 1996 la entrega de varios documentos, entre ellos *229la descripción del incidente según relatado por la víctima, lista de testigos, copias de expedientes médicos relaciona-dos con el accidente, así también como copias de las factu-ras médicas.
Tres (3) meses después, el 24 de abril, Claims Management, Inc. se comunica por escrito nuevamente con la re-presentación legal de la señora González. (3) La carta hace referencia a una comunicación que hubo entre ellos el 20 de marzo de 1996 y le solicita el status de la reclamación. Evidentemente esta reclamación extrajudicial estuvo vi-gente (viva) ante la compañía de seguros mientras era evaluada. Las gestiones realizadas por la representación legal de la señora González Rodríguez y la compañía Claims Management, Inc. fueron comunicaciones inteli-gentes que, en estos casos, no pueden evaluarse de forma aislada. No compartimos la tesis que analiza la presente situación bajo el predicado de que la carta enviada no fue una reclamación extrajudicial; tampoco la tesis de que la contestación de Claims Management, Inc. constituyó un reconocimiento de deuda. Ambos análisis dividen las co-municaciones habidas entre el abogado de la señora Gon-zález y la aseguradora, privando de este modo la unidad y continuidad en tiempo que por propia naturaleza contienen.(4)
*230IV
En resumen, unidad en tiempo y continuidad de las co-municaciones entre la representación legal de la peticiona-ria y la Claims Management, Inc. afirmó la vigencia de la reclamación. Su participación en este proceso extrajudicial necesariamente implicó una clara voluntad de hacer valer su derecho a una indemnización. Estas gestiones distan mucho y no pueden, en modo alguno, estimarse como un abandono o inercia en el ejercicio de sus derechos: son prueba clara de su intención de ejercitarlos y tuvieron fuerza interruptora.
La peticionaria, señora González Rodríguez, inició un proceso de reclamación extrajudicial y así lo entendió la compañía aseguradora. Claims Management, Inc. debe su existencia a procesar reclamaciones. No se dedica a la venta de pasajes o de bienes muebles. No puede, por varios meses, mantener comunicaciones con un reclamante, pe-dirle información de versiones, testigos, expedientes y gas-tos (equivalente a un descubrimiento de prueba fuera de un tribunal), para luego decir que no tenía ante sí una reclamación extrajudicial viva. El principio de buena fe, omnipresente en toda actividad humana, aplica a las aseguradoras.

 Este Tribunal ha interpretado que el inicio de dicho término prescriptivo se computa desde que el agraviado pudo ejercitar la acción, es decir, desde que tuvo conocimiento del daño y de su elemento causante. Colón Prieto v. Géigel, 115 D.P.R. 232 (1984); López v. Autoridad de Carreteras, 133 D.P.R. 243 (1993); Toledo Maldonado v. Cartagena Ortiz, 132 D.P.R. 249 (1992); Ojeda v. El Vocero de P.R., 137 D.P.R. 315 (1994). En ese sentido, se ha acogido la norma establecida en el Art. 1869 (31 L.P.R.A. see. 5299), que dispone que “[e]l tiempo para la prescripción de toda clase de acciones, cuando no haya disposición especial que otra cosa determine, se contará desde el día en que pudieron ejercitarse”.


 G. Orozco Pardo, La interrupción de la prescripción extintiva en el derecho civil, Granada, Ed. Universidad de Granada, 1986, Cap. III, pág. 59.


 Dicha misiva, en lo pertinente, lee así:
“El 15 de mayo de 1995, mientras realizaba compras en la Tienda Wal Mart de Guayama, PR, mi cliente resbaló en el piso mojado de la tienda cayendo al suelo y recibiendo lesiones en el cuerpo. Al momento de ocurrir el accidente no había letrero alguno que indicara que el piso estaba mojado. La Sra. González, fue auxiliada por *221otros clientes que se encontraban en la tienda y se le dio conocimiento del accidente al personal gerencial de la tienda.
“Nuestra cliente se encuentra recibiendo tratamiento médico en la actualidad como resultado del accidente.
“He tratado de comunicarme con usted por teléfono en tres ocasiones, pero siem-pre sale el disco de que usted se encuentra ocupado, dejando mensages [sic].
“Si necesita información adicional sobre la condición física de mi cliente déje-melo saber, ya que hemos asumido la representación legal de ella en este caso.
“Esperando su pronta atención, quedo de usted ....”


 Dichas cartas, en lo pertinente, leen de la siguiente manera:
*222“Claims Management, Inc., is the claims handler for Wal-Mart Stores, Inc., and .their insurance carrier concerning customer incidents. We have been advised you represent the above captioned customer and request that all correspondence and inquiries be directed to the attention of this office.
“Please provide a detailed description of your client’s version of the incident with a list of all witnesses. Also, send copies of all medical examination involving the alleged injury and copies of itemized medical bills which you wish to submit as part of your client’s claim. This information will be considered in the determination of liability and evaluation of the claim.
“If you have any questions regarding this matter, please feel free to call (501) 621-2900, extension 659.
“Thank you for your anticipated cooperation and assistance....” Apéndice, pág. 42.
“Claims Management, Inc., is the claims handler for Wal-Mart Stores, Inc., and for their insurance carrier, regarding customer incidents.
“Upon reviewing the file, it shows our last contact was on March 20, 1996. In order to update the file, we are requesting the status of the above claim.
“Please contact me at your earliest convenience so we can further discuss and try to resolve this matter. I can be reached at (501) 621-2900, extension 659....” Apéndice, pág. 28.


De hecho, las alegaciones en su demanda —cuya suficiencia en términos de exponer una causa de acción, es incuestionable— prácticamente son las mismas de la carta. La única diferencia es la estimación de daños.


 “Claims Management, Inc, es el manejador de relamaciones de las tiendas Wal-Mart, Inc., y su compañía aseguradora para todo incidente relacionado con sus clientes. Se nos ha informado que usted representa al cliente de epígrafe y solicita-mos que toda la correspondencia y todas las preguntas sean dirigidas a esta oficina.
“Por favor, someta una descripción detallada de la versión de su cliente sobre el incidente, con una lista de todos los testigos. Además, envíe copias de todas los expedientes médicos relacionados con cualquier tratamiento y/o examen relaciona-dos con la alegada lesión, y copias detalladas de las facturas médicas que desee someter como parte de la reclamación de su cliente. Este información se tomará en cuenta para determinar la responsabilidad y para evaluar la reclamación.
“Si tiene alguna pregunta con respecto a este asunto, llame al (501) 621-2900, extensión 659
“Gracias anticipadas por su ayuda y cooperación (Traducción y énfasis nuestros.) Apéndice, pág. 42.


 “Claims Management, Inc., es el manejador de reclamaciones de las tiendas Wal-Mart, Inc., y su compañía aseguradora para todo incidente relacionado con sus • clientes.
“Al revisar el expediente, nos percatamos de que nuestra última comunicación fue el 20 de marzo de 1996. Para poner al día el expediente, necesitamos conocer el estado de la reclamación que antecede.
“Comuniqúese conmigo a la mayor brevedad posible para que podamos discutir a fondo este asunto y tratar de resolverlo. Estoy disponible en el (501) 621-2900, extensión 659 ...” (Traducción y énfasis nuestros.) Apéndice, pág. 28.


 En Díaz de Diana v. A.J.A.S. Ins. Co., 110 D.P.R. 471, 488 (1980), evaluamos las conversaciones como una unidad de acto al determinar si la reclamación extrajudicial había interrumpido. Resolvimos que éstas no tuvieron el efecto de interrumpir el término prescriptivo, ya que se “mantuvieron interrumpidas diez y nueve [sic] meses” (id.), periodo en exceso del término prescriptivo de la acción en daños y per-juicio ejercitada.